Citation Nr: 1431273	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  13-31 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for depressive disorder.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from October 1955 to October 1958.  

This matter comes before the Board of Veterans' Appeals  (hereinafter Board) on appeal from an August 2012 rating decision, by the Winston-Salem, North Carolina, Regional Office (RO), which granted service connection for depressive disorder (NOS), secondary to bilateral hearing loss, and assigned a 30 percent disability rating, effective March 2, 2012.  

A review of the Virtual VA (VVA) paperless claims processing system reflects that VA/CAPRI records current through October 2013 are in the VVA file.  The statement of the case (SOC), issued in October 2013, reflects consideration of these records.  

The issue of TDIU is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


FINDING OF FACT

The Veteran's depressive disorder is manifested by depression, difficulty sleeping, and a mild memory loss; it is not manifested by reduced reliability and productivity, impaired speech, difficulty in understanding complex commands, impaired judgment, or difficulty in establishing and maintaining effective relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in May 2012 from the RO to the Veteran that was issued prior to the RO decision in August 2012.  That letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims. It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice. 

The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

By a rating action in December 2011, the RO granted service connection for bilateral hearing loss and assigned a 0 percent disability rating, effective November 30, 2010.  

The Veteran's claim for service connection for depression (VA Form 21-4138) was received in March 2012.  Submitted in support of the claim was a statement from Louise Glogau, M.A., dated in February 2012, indicating that she conducted a psychological evaluation of the Veteran in January 2012.  She noted that the Veteran suffered hearing loss as a result of military service.  He noted that his hearing deteriorated to the point that he had to retire from his job at the post office.  As a result of his service-connected hearing loss, the Veteran suffers from a number of depressive symptoms including depressed mood during most of the day, nearly every day.  He reported feeling sad and discouraged.  The Veteran indicated that his hearing loss held him back from any career advancement; he felt stigmatized by his hearing aids.  The Veteran worried that people would think that he's stupid because he does not respond to them when, in fact, he has not heard them.  The Veteran indicates that he isolates himself and prefers to stay at home; he does not want to go out because he feels uncomfortable in social situations.  He stated that he feels left out.  He admitted that he often feels helpless and hopeless because he has been told that his hearing will never get better.  He has a hard time envisioning his future.  As his hearing has gotten worse, he has become more irritable.  The Veteran reported problems going and staying asleep; he often feels tired when he has to get up.  

On mental status, it was noted that he was dressed normally.  He was cooperative.  His mood was dysthymic.  He had a blunted affect, with a limited range of emotion.  No current suicidal or homicidal ideations were noted.  The pertinent diagnosis was depression, secondary to service-connected hearing loss; he was assigned a GAF score of 38.  

Received in July 2012 was another statement from Louise Glogau, dated in July 2012, indicating that she had evaluated the Veteran in April 2012.  The diagnosis was depression, secondary to hearing loss; she assigned a GAF score of 38.  It was noted that the Veteran's depressive symptoms continued to interfere significantly in all areas of his life.  

The Veteran was afforded a VA examination in August 2012.  The Veteran indicated that he first sought treatment for mental health problems early this year after experiencing depression related to hearing loss.  The Veteran reported that his hearing has been problematic since discharge in 1958, and he recalled being teased by co-workers while working for the United States Postal Services (USPS) about his hearing problems.  He estimated that his depression started in the early 2000s after co-workers began teasing him at work.  He reportedly sought mental health treatment in response to advice from a representative from the VA.  His first contact with a mental health professional was in January 2012; a private practioner diagnosed with Veteran with depression secondary to service-connected hearing loss.  The Veteran denied having knowledge of a family history of mental illness.  He denied history of suicide attempts, suicidal thinking, homicidal attempts, homicidal thinking, and he denied history of psychiatric hospitalization.  The Veteran related that his son died in 1995 but he indicated that he was not overcome with grief because it was a slow death and he was able to make his peace with his son's death.  The Veteran indicated that he was married from 1955 to 1976, his wife died of natural causes in 1976.  The Veteran stated that he did not remarry after the death of his first wife.  He did indicate that he has been dating since her death and he has been in a committed relationship since 1991; he indicated that he feels close to his paramour but he admitted to feeling somewhat socially isolated when it comes to friends and leisure activities.  He worked for the USPS from 1985 to 2006, at which time he retired.  He described his relationships with co-workers and supervisors from 1985 to 2006 as positive.  

The examiner stated that the Veteran was appropriately groomed, cooperative, and fully oriented; he maintained good eye contact throughout the interview.  The examiner noted that the Veteran appeared to be a reliable historian.  His mood was mildly depressed and affect was somewhat flattened.  His speech was spontaneous, articulate, and easily understood.  No abnormal gait, movements or mannerisms were observed.  No evidence of hallucinations, delusions, or psychosis was noted.  Attention was fair, and his concentration was poor.  His immediate and delayed memories were normal.  The Veteran denied history of suicide attempts and denied current suicidal or homicidal ideations.  The examiner noted that the Veteran did not appear to pose any threat of danger or injury to self or others.  The examiner noted that the Veteran's disability is manifested by depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The pertinent diagnosis was depressive disorder NOS; he was assigned a GAF score of 58.  The examiner determined that the Veteran's depressive disorder resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by medication.  

The Veteran's VVA file contains VA medical records current to October 2013.  Among these records is the report of a VA examination conducted in October 2013.  At that time, the Veteran reported that he lived with his son in a home that the Veteran owns.  He described his relationship with his son as good, but indicated that he gets very irritated and angry with his son at times because the Veteran believes that his son is not empathetic about his hearing loss.  The Veteran stated that he sometimes goes to the gym with his son; they also visit family and friends several times a month.  The Veteran also reported that he is currently in a romantic relationship with this lady friend whom he has been dating for over 20 years; he described the relationship as good.  The Veteran indicated that he has been self-employed since his last examination; he stated that he owns a small farm on which he works several times a week.  He reported that he is able to do this work on his own with limited interaction with other people.  He regularly interacts with family members who live on his farm and this interaction does not cause him stress.  He is also a landlord for tow rental home; he interacts with the tenants as needed and maintains the homes by providing general handyman services.  The Veteran related that, since his last examination, he has continued individual treatment with a social worker for supportive counseling.  The Veteran stated that his mental health symptoms have remained about the same since his last examination, although he feels as though treatment has helped him cope more effectively with his depressive symptoms.  He described his current mood as "down" and that in the morning when he first wakes up he feels lifeless" and that he has low energy.  He reported minor memory difficulties.  He described feeling very self-conscious due to his hearing loss and the denied not to attend an annual function in the past year.  He also endorsed mild sleep difficulties.  He denied any current or past suicidal ideation, intent or plan.  He also denied any current or past audio or visual hallucinations.  

On mental status examination, the Veteran was open and cooperative.  He described his mood as "down" and affect was dysthymic.  He had good hygiene and he was dressed casually.  His speech was within normal limits in articulation, rate, tone, volume and production.  He was alert, attentive, and fully oriented.  His thought processes were logical and organized.  During the interview, the Veteran endorsed depressive symptoms in the mild to moderate range.  The symptoms applicable to his diagnosis include depressed mood, chronic sleep impairment, and mild memory loss.  The pertinent diagnosis was depressive disorder NOS; he was assigned a GAF score of 65.  The examiner stated that the Veteran suffers from mild depressive symptoms which include depressed mood, insomnia, loss of energy, and feelings of worthlessness.  He did not report having any close friends, but states that he has a "good" relationship with his lady friend whom he has maintained a romantic relationship with for over 20 years.  The Veteran is currently self-employed.  The examiner stated that the Veteran would have mild problems in physical and sedentary occupational functioning due to depressive symptoms.  He would have mild problems with decreased motivation and energy in completion of tasks due to depression.  He would have problems communicating with others if he worked in an environment with a significant amount of ambient or background noise, which would lead to mild symptoms of depression.  His current functioning is suggestive of mild impairments in an occupational setting.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's service-connected depressive disorder is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).  Under Diagnostic Code 9434, a 30 percent rating is for consideration where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

A GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.  A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

After a review of the evidence of record, the Board finds that an evaluation in excess of 30 percent for depressive disorder is not warranted.  Significantly, the Veteran's depressive disorder does not result in disability that equates to impairment greater than that which results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  While the Veteran continues to report increased depression and anxiety, the examination reports have described him as being cooperative and speech was spontaneous and articulate.  He has denied any past or current suicidal or homicidal ideations.  No impairment of thought process was reported.   Furthermore, the Veteran was noted to be fully oriented.  Such findings tend to show that the Veteran's service-connected major depressive disorder is properly evaluated as 30 percent disabling.  38 C.F.R. § 4.130, DC 9434.  

In this regard, the Board finds that the objective evidence of record does not reflect a level of impairment that warrants 50 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).  The Veteran is not shown to exhibit occupational and social impairment with reduced reliability and productivity due to his symptomatology.  His mental status examinations did not reflect other symptoms typical of a 50 percent evaluation such as circumstantial, circumlocutory, or stereotyped, speech; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; and impaired abstract thinking.  While the Veteran has reported minor memory difficulties, his thought processes and contents have been unremarkable, and he was fully oriented.  At the recent VA examination in October 2013, it was noted that the Veteran is currently in a relationship with his girlfriend of over 20 years; he described the relationship as good.  The Veteran indicated that he has been self-employed since his last examination; he stated that he owns a small farm on which he works several times a week.  He regularly interacts with family members who live on his farm and this interaction does not cause him stress.  As such, the overall disability picture presented most closely approximates the criteria for the currently assigned 30 percent evaluation for his depressive disorder.  Indeed, as the discussion provided herein illustrates, the symptomatology associated with the Veteran's depressive disorder has remained fairly consistent.  He continues to function generally satisfactorily in all areas of his life.  

In light of the foregoing, the Board concludes that the Veteran's symptoms do not more nearly approximate the criteria for a 50 percent disability rating.  The Veteran's symptoms are sufficiently addressed in the 30 percent criteria.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

In reaching this decision, the Board has also considered the various GAF scores that the Veteran has received during the appeal period.  The private psychological evaluation, conducted January 2012, reflects a GAF score of 38, which is defined as denoting serious symptoms.  VA psychiatric evaluations completed in August 2012 and October 2013, however, provide GAF scores of 58 and 65, which are reflective of mild to moderate symptoms.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  The Board finds that the GAF scores of 58 and 65 are more indicative of the severity of the service-connected psychiatric disability than the GAF score of 38.  While the Veteran is not working, he has not exhibited impairment in reality testing and his speech has not been illogical, obscure or irrelevant.  He maintains significant relationships in his life and does not have major impairments in judgment, thinking or mood.  As previously discussed herein, the Board finds that the psychiatric symptomatology asserted, and exhibited, by the Veteran warrants a disability rating no higher than the currently-assigned evaluation of 30 percent for his service-connected depressive disorder.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent for depressive disorder.  While important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that the Veteran's psychiatric disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  His depressive disorder has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his disorder.  The evidence does not reflect that his depressive disorder has caused impairment not contemplated by the schedular criteria such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a rating in excess of 30 percent for depressive disorder is denied. 



REMAND

The Veteran maintains that his service-connected disabilities prevent him from maintaining gainful employment.  The Veteran contends that the severity of his hearing loss held him back from any career advancement; he felt stigmatized by his hearing aids.  The Veteran stated that he worried that people would think that he's stupid because he does not respond to them when, in fact, he has not heard them.  

After review of the record, the Board finds that additional development is needed prior to further consideration of the Veteran's claim for entitlement to TDIU.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2013).  

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).   

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent. Id. Disabilities of common etiology are considered one disability.  

If the veteran is unemployable by reason of his or her disabilities, age, occupational background, and other related factors, an extra-schedular total rating may also be assigned on the basis of a showing of unemployability, alone.  See 38 C.F.R. § 4.16(b) (2013).  

The Board notes that it may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2013); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Given the absence of relevant clinical information, the Board finds that the current medical evidence of record is inadequate and that further development is necessary.  

Review of the record reveals that the Veteran has been afforded VA examinations to evaluate the severity of his service-connected disabilities wherein each examiner provided an opinion regarding whether the disability being evaluated renders the Veteran unemployable.  See VA psychiatric examination report dated in August 2012 and VA Audiological evaluation in October 2013.  There is, however, no opinion of record which addresses whether the Veteran's service-connected disabilities jointly cause him to be unemployable.  Therefore, the Board finds that, on remand, a medical opinion should be obtained that addresses whether the Veteran's service-connected disabilities, as a whole, render him unemployable.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his or her ability to work).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should contact the Veteran and request that he provide up-to-date information concerning his employment and educational history.  Specifically, the Veteran should submit any other evidence, such as employment records or statements from employers and physicians, supporting his contention that he is unemployable due to his service-connected disabilities.  

2.  The AOJ must afford the Veteran a VA examination to determine the effects of his service-connected disabilities on his ability to obtain or maintain employment consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review in conjunction with the examination; such review must be documented in the examination report.  All necessary special studies or tests are to be accomplished. The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing or maintaining substantially gainful employment, without consideration of the Veteran's age.  In doing so, the examiner must consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or maintain gainful employment in light of his service-connected disabilities. A complete rationale for all opinions must be provided.  

3.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Then, in light of all of the evidence received, as well as with any other notice and development action required by law, the AOJ should adjudicate the issue of entitlement to a TDIU rating.  If the determination is adverse to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and analysis of all pertinent evidence.  The document should include detailed reasons and bases for the decision reached.  The Veteran and his representative should be provided an opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


